Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 18 April 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            Newport 18th April. 1781. 9. P.M.
                        
                        Your Excellency’s favor of the 16th instant is just come to hand: Our Transports set sail this morning, but
                            their Destination is not for France, they are bound to Hispaniola; the Surveillante convoys
                            them and the Hermione is bound to Philadelphy. I’ll be obliged to keep your Excellency’s Letter
                            for Mr Laurens, untill we have some occasion to send it from Boston or some of the Neighbouring ports. I expect that in a
                            fortnight, there will be one from Newburg for which, I have prepared Duplicates of all that is happened since the
                            Departure of the Alliance. I don’t remember whether I sent word to your Excellency that the
                            Chevalier Destouches had sent express a Little brig copper bottomed, three days after his return in this harbour: now he
                            has no more vessels to send away.
                        Your Excellency has seen by my Last Letter and that of the Chevalier Destouches that your Judicious
                            observations have entirely suspended every idea that we had, about the Demand of the Boston council. It appears to me most
                            interesting that Your Excellency should have positive intelligence whether the Enemy’s fleet be all in the hook, or
                            whether they are half at Chesapeak and half at New york. If this was the case, the Chevalier Destouches would have a good
                            time of it to go a cruizing off New york and to fight the half that would endeavour to join the other.
                        Your Excellency may be very easy as to the Supposed piece of Intelligence in the New york’s paper, of the
                            capture of a French convoy. By a calculation that we have made, it is impossible that Mr De La Perouse had not heard of it
                            before his departure, as the intelligence is of the 1st of March, from St Kitt’s, and has been sent by Admiral Rodney from
                            Statia; Rodney had had it from the Ministry at London upon the report of some event that has happened in the Bay of
                            Biscay. I am with respect and personal attachment, Sir, Your Excellency’s Most obedient and most humble Servant
                        
                            le cte de Rochambeau
                        
                    